

NORTHROP GRUMMAN CORPORATION

2020 RESTRICTED STOCK RIGHTS GRANT AGREEMENT

This 2020 Restricted Stock Rights Grant Agreement (“Agreement”) applies to
certain special retention “Restricted Stock Rights” (“RSRs”) granted by Northrop
Grumman Corporation (the “Company”) in 2020 under its 2011 Long-Term Incentive
Stock Plan. The date of grant of your RSR award (the “Grant Date”) and the
number of RSRs applicable to your award are set forth in the letter from the
Company announcing your RSR award (your “Grant Letter”) and are also reflected
in the electronic stock plan award recordkeeping system (“Stock Plan System”)
maintained by the Company or its designee. This Agreement applies only with
respect to this 2020 RSR award identified in your Grant Letter, and you are
subject to this Agreement upon accepting your grant. You are referred to as the
“Grantee” with respect to your award. Capitalized terms are generally defined in
Section 12 below if not otherwise defined herein.
Each RSR represents a right to receive one share of the Company’s Common Stock,
or cash of equivalent value as provided herein, subject to vesting as provided
herein. The number of RSRs subject to your award is subject to adjustment as
provided herein. The RSR award is subject to all of the terms and conditions set
forth in this Agreement, and is further subject to all of the terms and
conditions of the Plan, as it may be amended from time to time, and any rules
adopted by the Committee, as such rules are in effect from time to time. If you
do not formally accept your RSR award, by entering into this Agreement in
accordance with the instructions and time limit set forth in your Grant Letter,
you will be deemed to have forfeited your RSR award.




ELT – Special RSR 2.12.2020    1

--------------------------------------------------------------------------------





1.
Vesting; Issuance of Shares.

Subject to Sections 2, 3, 4 and 6 below, one hundred percent (100%) of the
number of RSRs (and any Dividend Equivalents (as defined below)) subject to your
award (subject to adjustment as provided in Section 6.1) shall vest on December
31, 2021.
1.1 Payment of RSRs. Except as otherwise provided below, the Company shall pay
an RSR subject to the award that vests (“Vested RSR”) (and related Dividend
Equivalents) within 60 days following the vesting of the RSR on December 31,
2021. The Company shall pay such Vested RSRs in either an equivalent number of
shares of Common Stock, or, in the discretion of the Committee, in cash or in a
combination of shares of Common Stock and cash. In the event of a cash payment,
the amount of the payment for each Vested RSR to be paid in cash will equal the
Fair Market Value (as defined below) of a share of Common Stock as of the date
that such RSR became vested.
1.2 Dividend Equivalents. The Grantee shall be entitled to payment for Dividend
Equivalents (if any) with respect to any Vested RSRs. For purposes of this
Agreement, “Dividend Equivalents” means the aggregate amount of dividends paid
by the Company on a number of shares of Common Stock equivalent to the number of
Vested RSRs during the period from the Grant date until the date the Vested RSRs
are paid (without interest or other adjustments to reflect the time value of
money). Dividend Equivalents (if any) will be paid at the same time as the
Vested RSRs to which they relate are paid. Dividend Equivalents will be paid in
cash.
2.
Early Termination of Award; Termination of Employment.

2.1    General. The RSRs (and related Dividend Equivalents) subject to the
award, to the extent not previously vested, shall terminate and become null and
void if and when (a) the award terminates in connection with a Change in Control
pursuant to Section 6 below, or (b) except as provided in Sections 2.6 and in
Section 6, the Grantee ceases for any reason to be an employee of the Company or
one of its subsidiaries.
2.2    Leave of Absence. Unless the Committee otherwise provides (at the time of
the leave or otherwise), if the Grantee is granted a leave of absence by the
Company, the Grantee (a) shall not be deemed to have incurred a termination of
employment at the time such leave commences for purposes of the award, and (b)
shall be deemed to be employed by the Company for the duration of such approved
leave of absence for purposes of the award. A termination of employment shall be
deemed to have occurred if the Grantee does not timely
 
return to active employment upon the expiration of such approved leave or if the
Grantee commences a leave that is not approved by the Company.
2.3    Salary Continuation. Subject to Section 2.2 above, the term “employment”
as used herein means active employment by the Company and salary continuation
without active employment (other than a leave of absence approved by the Company
that is covered by Section 2.2) will not, in and of itself, constitute
“employment” for purposes hereof (in the case of salary continuation without
active employment, the Grantee’s cessation of active employee status shall,
subject to Section 2.2, be deemed to be a termination of “employment” for
purposes hereof). Furthermore, salary continuation will not, in and of itself,
constitute a leave of absence approved by the Company for purposes of the award.
2.4    Sale or Spinoff of Subsidiary or Business Unit. For purposes of the RSRs
(and related Dividend Equivalents) subject to the award, a termination of
employment of the Grantee shall be deemed to have occurred if the Grantee is
employed by a subsidiary or business unit and that subsidiary or business unit
is sold, spun off, or otherwise divested, the Grantee does not otherwise
continue to be employed by the Company or one of its subsidiaries after such
event, and the divested entity or business (or its successor or a parent
company) does not assume the award in connection with such transaction.
2.5    Continuance of Employment Required. Except as expressly provided in
Section 2.6 and in Section 6, the vesting of the RSRs (and related Dividend
Equivalents) subject to the award requires continued employment through December
31, 2021 as a condition to the vesting of any portion of the award. Employment
for only a portion of the vesting period, even if a substantial portion, will
not entitle the Grantee to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a termination of
employment. Nothing contained in this Agreement, the Stock Plan System, or the
Plan constitutes an employment commitment by the Company or any subsidiary,
affects the Grantee’s status (if the Grantee is otherwise an at-will employee)
as an employee at will who is subject to termination without cause, confers upon
the Grantee any right to continue in the employ of the Company or any
subsidiary, or interferes in any way with the right of the Company or of any
subsidiary to terminate such employment at any time.
2.6    Death or Disability. If the Grantee dies or incurs a Disability while
employed by the Company or a subsidiary and such death or Disability occurs more
than six months after the Grant Date, the outstanding and


1

--------------------------------------------------------------------------------




previously unvested RSRs (and related Dividend Equivalents) subject to the award
shall vest as of the date of the Grantee’s death or Disability, as applicable.
RSRs (and related Dividend Equivalents) vesting under this Section shall be paid
within 60 days following the earlier of (a) Grantee’s death or (b) Grantee’s
Disability. In the event of the Grantee’s death prior to the delivery of shares
or other payment with respect to any vested RSRs (and related Dividend
Equivalents), the Grantee’s Successor shall be entitled to any payments to which
the Grantee would have been entitled under this Agreement with respect to such
vested and unpaid RSRs (and related Dividend Equivalents).
3.
Non-Transferability and Other Restrictions.

3.1    Non-Transferability. The award, as well as the RSRs (and related Dividend
Equivalents) subject to the award, are non-transferable and shall not be subject
in any manner to sale, transfer, anticipation, alienation, assignment, pledge,
encumbrance or charge. The foregoing transfer restrictions shall not apply to
transfers to the Company. Notwithstanding the foregoing, the Company may honor
any transfer required pursuant to the terms of a court order in a divorce or
similar domestic relations matter to the extent that such transfer does not
adversely affect the Company’s ability to register the offer and sale of the
underlying shares on a Form S-8 Registration Statement and such transfer is
otherwise in compliance with all applicable legal, regulatory and listing
requirements.
3.2    Forfeiture or Recoupment of Awards. If, prior to payment or issuance of
shares with respect to the award, Grantee’s employment is terminated for Cause
(or Grantee has engaged in misconduct that could have resulted in Grantee’s
termination of employment for Cause if Grantee had remained an employee), the
Company may reduce or eliminate any payments or issuances of shares with respect
to the award. Further, any payments or issuances of shares with respect to the
award are subject to recoupment pursuant to the Company’s Policy Regarding the
Recoupment of Certain Performance-Based Compensation Payments as in effect from
time to time, as well as any recoupment or similar provisions of applicable law,
and the Grantee shall promptly make any reimbursement requested by the Board or
Committee pursuant to such policy or applicable law with respect to the award.
The Grantee agrees, by accepting the award, that the Company and its affiliates
may deduct from any amounts it may owe the Grantee from time to time (such as
wages or other compensation) to the extent of any amounts the Grantee is
required to reimburse the Company pursuant to such policy or applicable law with
respect to the award.
 
4.Post-Employment Conduct.
4.1Executive Leadership Team Contribution. You acknowledge and agree that as a
member of the Executive Leadership Team (“ELT”), you are involved in managing
the global operations of the Company, incorporated in Delaware and headquartered
in Virginia. You are involved in the most sensitive and proprietary matters
affecting the Company, its subsidiaries, predecessors, and/or affiliates
(collectively, “Northrop Grumman”), including from a technical, strategic and
financial perspective, and are widely exposed to confidential, sensitive and
proprietary information concerning Northrop Grumman’s global operations, at the
headquarters and each of the operating sectors, including in the areas of
autonomous systems, cyber, C4ISR, space, strike, sensors, electronics, and
logistics and modernization. Your job responsibilities require that you have a
primary office location in Virginia and/or you spend substantial time at the
corporate headquarters in Virginia, among other things, attending ELT and other
leadership meetings, and managing operations and employees in Virginia. You
occupy one of the most senior executive positions in the Company and have
far-reaching access to highly confidential, valuable and sensitive information,
customer, vendor and employee relationships, intellectual property, strategic
and tactical plans, and financial information and plans. The Company has a
legitimate business interest in restricting your ability to compete in the
specific manner set forth below. The Company has provided you this grant,
subject to this Agreement and as consideration for the restrictive covenants set
forth in this Section 4.


4.2Non-Competition. For a period of twelve (12) months from the date of the
termination of Grantee’s employment for any reason (other than a
Reduction-in-Force as determined at the Company’s sole discretion)
(“Termination”), you will not, directly or indirectly, oversee, control,
participate in, or support the design, operation, research, manufacture,
marketing, sale, or distribution of “Competitive Products and Services”. For the
purpose of this section, “Competitive Products and Services” shall mean products
or services that compete for resources with, or are an alternative or potential
alternative to, the products sold or services provided by Northrop Grumman,
including without limitation products and services in the areas of autonomous
systems, cyber, C4ISR, space, strike, sensors, electronics, and logistics and
modernization.


4.3Non-Solicitation of Customers. For a period of eighteen (18) months from your
Termination, you shall not, directly or indirectly, solicit any customer,
supplier, or teammate of Northrop Grumman with whom you engaged, or about whom
you received confidential,


2

--------------------------------------------------------------------------------




sensitive, or proprietary information, in the course of your employment with
Northrop Grumman, for purposes of providing products or services in competition
with Northrop Grumman. In the case of a governmental, regulatory or
administrative agency, commission, department or other governmental authority,
the customer is determined by reference to the specific program offices or
activities for which Northrop Grumman provides goods or services.


4.4Non-Solicitation of Employees. For a period of twenty-four (24) months from
your Termination, you shall not, directly or indirectly, solicit or offer to
hire, any person who was, within a period of six months prior to your
Termination, employed by Northrop Grumman, with whom you worked or about whom
you received information in the course of your employment with Northrop Grumman.


4.5Non-Disparagement. You will not issue or communicate any statement, whether
verbal or written, or take any other action that disparages or may be
interpreted to disparage the Company, its products, services, officers,
directors, or employees; provided that the foregoing shall not apply to any
truthful statements made in connection with a legal process, including
government investigation, or as otherwise provided by law.
 
4.6Exceptions. You may request an exception to the covenants in Sections 4.2,
4.3, or 4.4 by making a written request to the Company’s Chief Human Resources
Officer, with such exceptions being considered at the sole discretion of the
Company and communicated in writing to you.


4.7Reasonableness. You agree that the restrictions set forth in Sections 4.2,
4.3, and 4.4 are (i) reasonable and necessary in all respects, including
duration, territory and scope of activity, in order to protect the Company’s
legitimate business interests, (ii) that the parties have attempted to limit
your right to compete only to the extent necessary to protect the Company’s
legitimate business interests, and (iii) that you will be able to earn a
livelihood without violating the restrictions in this section. It is the intent
of the parties that the provisions of this section shall be enforced to the
fullest extent permissible under applicable law. However, if any portion of
Sections 4.2, 4.3, or 4.4 is deemed unenforceable, the parties agree that a
court or arbitrator may revise the portion deemed unenforceable to the maximum
extent possible to achieve the objective of the parties, and the remainder of
the section shall remain in full force and affect.


 
4.8Remedies. If you violate any provision in Section 4.2, 4.3, 4.4 and/or 4.5 of
this section, the Company shall have the right to terminate without payment to
you any unvested and/or unpaid RSRs (and associated Dividend Equivalents) and
require that you immediately deliver to the Company an amount in cash equal to
the aggregate Fair Market Value, determined as of the vesting and/or payment
date of all RSRs already received, including any Dividend Equivalents, within
one year prior to the breach. Further, you acknowledge and agree that a breach
of any of the provisions of this section will result in immediate, irreparable,
and continuing damage to the Company for which there is no adequate remedy at
law, and the Company will be entitled to injunctive relief, a decree of specific
performance, and other relief as may be proper, including monetary damages, to
the maximum extent available.


5.
Compliance with Laws; No Stockholder Rights Prior to Issuance.

The Company’s obligation to make any payments or issue any shares with respect
to the award is subject to full compliance with all then applicable requirements
of law, the Securities and Exchange Commission, or other regulatory agencies
having jurisdiction over the Company and its shares, and of any exchange upon
which stock of the Company may be listed. The Grantee shall not have the rights
and privileges of a stockholder, including without limitation the right to vote
or receive dividends (except as expressly provided in this Agreement with
respect to Dividend Equivalents), with respect to any shares which may be issued
in respect of the RSRs until the date appearing on the certificate(s) for such
shares (or, in the case of shares entered in book entry form, the date that the
shares are actually recorded in such form for the benefit of the Grantee), if
such shares become deliverable.
6.
Adjustments; Change in Control.

6.1.    Adjustments. The RSRs, Dividend Equivalents, and the shares subject to
the award are subject to adjustment upon the occurrence of events such as stock
splits, stock dividends and other changes in capitalization in accordance with
Section 6(a) of the Plan.
6.2.    Possible Acceleration on Change in Control. Notwithstanding the
provisions of Section 2 hereof, and further subject to the Company’s ability to
terminate the award as provided in Section 6.3 below, the outstanding and
previously unvested RSRs (and related Dividend Equivalents) subject to the award
shall become fully vested as of the date of the Grantee’s termination of


3

--------------------------------------------------------------------------------




employment if, either within the Protected Period corresponding to a Change in
Control of the Company or within twenty-four (24) calendar months following the
date of a Change in Control of the Company, the Grantee’s employment by the
Company and its subsidiaries is involuntarily terminated by the Company and its
subsidiaries for reasons other than Cause or by the Grantee for Good Reason.
Notwithstanding anything else contained herein to the contrary, the termination
of the Grantee’s employment (or other events giving rise to Good Reason) shall
not entitle the Grantee to any accelerated vesting pursuant to this Section 6.2
if there is objective evidence that, as of the commencement of the Protected
Period, the Grantee had specifically been identified by the Company as an
employee whose employment would be terminated as part of a corporate
restructuring or downsizing program that commenced prior to the Protected Period
and such termination of employment was expected at that time to occur within six
(6) months.
Payment of any RSRs (and related Dividend Equivalents) that vest under this
Section 6.2 will be made within 60 days of the termination of the Grantee’s
employment.
6.3.    Automatic Acceleration; Early Termination. If the Company undergoes a
Change in Control triggered by clause (iii) or (iv) of the definition thereof
and the Company is not the surviving entity and the successor to the Company (if
any) (or a Parent thereof) does not agree in writing prior to the occurrence of
the Change in Control to continue and assume the award following the Change in
Control, or if for any other reason the award would not continue after the
Change in Control, then upon the Change in Control the outstanding and
previously unvested RSRs (and related Dividend Equivalents) subject to the award
shall vest fully and completely. Unless the Committee expressly provides
otherwise in the circumstances, no acceleration of vesting of the award shall
occur pursuant to this Section 6.3 in connection with a Change in Control if
either (a) the Company is the surviving entity, or (b) the successor to the
Company (if any) (or a Parent thereof) agrees in writing prior to the Change in
Control to assume the award. The Committee may make adjustments pursuant to
Section 6(a) of the Plan and/or deem an acceleration of vesting of the award
pursuant to this Section 6.3 to occur sufficiently prior to an event if
necessary or deemed appropriate to permit the Grantee to realize the benefits
intended to be conveyed with respect to the shares underlying the RSRs (and
related Dividend Equivalents); provided, however, that, the Committee may
reinstate the original terms of the award if the related event does not actually
occur.
 
Payment of any RSRs (and related Dividend Equivalents) that vest under this
Section 6.3 will be made within 60 days of the Change in Control.
7.
Tax Matters.

7.1.    Tax Withholding. The Company or the subsidiary which employs the Grantee
shall be entitled to require, as a condition of making any payments or issuing
any shares upon vesting of the RSRs (and related Dividend Equivalents), that the
Grantee or other person entitled to such shares or other payment pay the minimum
sums required to be withheld by federal, state, local or other applicable tax
law with respect to such vesting or payment. Alternatively, the Company or such
subsidiary, in its discretion, may make such provisions for the withholding of
taxes as it deems appropriate (including, without limitation, withholding the
taxes due from compensation otherwise payable to the Grantee or reducing the
number of shares otherwise deliverable with respect to the award (valued at
their then Fair Market Value) by the amount necessary to satisfy such statutory
minimum withholding obligations).
7.2.    Transfer Taxes. The Company will pay all federal and state transfer
taxes, if any, and other fees and expenses in connection with the issuance of
shares in connection with the vesting of the RSRs.
7.3.    Compliance with Code. This Agreement is designed to be exempt from Code
Section 409A, and the Committee shall administer and construe the award in such
a way as to be exempt from and to avoid adverse tax consequences under Code
Section 409A.
7.4.    Unfunded Arrangement. The right of the Grantee to receive payment under
the award shall be an unsecured contractual claim against the Company. As such,
neither the Grantee nor any Successor shall have any rights in or against any
specific assets of the Company based on the award. Awards shall at all times be
considered entirely unfunded for tax purposes.
7.5    Code Section 280G. Notwithstanding any other provision of this Agreement
to the contrary, in the event that any amounts payable to you as a result of
Section 6.2 or 6.3 hereof, either alone or together with amounts payable
pursuant to any other plan, program or arrangement (a) constitute “parachute
payments” within the meaning of Section 280G of the Code, and (b) but for this
Section 7.5 would be subject to the excise tax imposed by Section 4999 of the
Code or any comparable successor provisions (the “Excise Tax”), then the vesting
acceleration provided in Section 6.2 or 6.3, as applicable, shall be either (a)
provided to you in full, or (b) provided to you to such lesser extent that would
result in no


4

--------------------------------------------------------------------------------




portion of the payments so accelerated being subject to the Excise Tax,
whichever of the foregoing amounts, when taking into account applicable federal,
state, local and foreign income and employment taxes, the Excise Tax, and any
other applicable taxes, results in the receipt by you, on an after-tax basis, of
the greatest amount of benefits, notwithstanding that all or some portion of
such benefits may be subject to the Excise Tax. All determinations required to
be made under this Section 7.5 shall be made by a registered public accounting
firm selected by the Company, which shall provide supporting calculations both
to the Company and you no later than the date of the applicable Change in
Control. In the event that the Payments are to be reduced pursuant to this
Section 7.5, such Payments shall be reduced such that the reduction of
compensation to be provided to the Executive as a result of this Section 7.5 is
minimized.  In applying this principle, the reduction shall be made in a manner
consistent with the requirements of Section 409A and where two economically
equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro rata basis but not below zero.




8.Choice of Law; Venue; Arbitration.
This agreement shall be governed by the laws of the State of Delaware. Any cause
of action or claim arising out of or related to the terms and conditions
applicable to this grant will be determined through final and binding
arbitration, in accordance with Northrop Grumman CTM H200 USHR 2-32, provided
that the prevailing party in the arbitration shall be entitled to receive from
the losing party reasonably incurred attorneys’ fees and costs. You and the
Company agree that any arbitration hearing and related proceedings shall be
convened and conducted in Falls Church, VA. If you or the Company believes they
require immediate relief to enforce or challenge this Agreement, before
arbitration is commenced or concluded, either party may seek injunctive or other
provisional equitable relief from a state or federal court in the Commonwealth
of Virginia.  All court actions or proceedings arising under this Agreement
shall be heard in a state or federal court in the Commonwealth of Virginia.  The
Company and you hereby agree to the jurisdiction of the state and federal courts
in the Commonwealth of Virginia and waive any right to object to such actions on
grounds of venue, jurisdiction or convenience.
 
9.
Committee Authority.

The Committee has the discretionary authority to determine any questions as to
the date when the Grantee’s employment terminated and the cause of such
termination and to interpret any provision of this Agreement, the Grant Letter,
the Stock Plan System, the Plan, and any other applicable rules. Any action
taken by, or inaction of, the Committee relating to or pursuant to this
Agreement, the Grant Letter, the Stock Plan System, the Plan, or any other
applicable rules shall be within the absolute discretion of the Committee and
shall be conclusive and binding on all persons.
10.
Plan; Amendment.

The RSRs (and related Dividend Equivalents) subject to the award are governed
by, and the Grantee’s rights are subject to, all of the terms and conditions of
the Plan and any other rules adopted by the Committee, as the foregoing may be
amended from time to time. The Grantee shall have no rights with respect to any
amendment of this Agreement or the Plan unless such amendment is in writing and
signed by a duly authorized officer of the Company. In the event of a conflict
between the provisions of the Grant Letter and/or the Stock Plan System and the
provisions of this Agreement and/or the Plan, the provisions of this Agreement
and/or the Plan, as applicable, shall control.




11.
Required Holding Period.

The holding requirements of this Section 11 shall apply to any Grantee who is an
elected or appointed officer of the Company on the date Vested RSRs are paid
(or, if earlier, on the date the Grantee’s employment by the Company and its
subsidiaries terminates for any reason). Any Grantee subject to this Section 11
shall not be permitted to sell, transfer, anticipate, alienate, assign, pledge,
encumber or charge the number of shares equal to 50% of the total payout of
Vested RSRs (net of taxes withheld) until the earlier of (A) the third
anniversary of the date such shares of Common Stock are paid to the Grantee, (B)
the date the Grantee’s employment by the Company and its subsidiaries terminates
due to the Grantee’s death or Disability, (C) the occurrence of a Change in
Control that results in termination and payment under Section 6.2 or 6.3 above,
or (D) with respected to Grantee’s entering a U.S. federal government position
only, the latest of (i) the date the Grantee’s employment with the Company
terminates, or (ii) the date the Grantee formally accepts the government
position in writing, or (iii) the date the government


5

--------------------------------------------------------------------------------




confirms the Grantee (for positions requiring nomination and confirmation). For
purposes of this Section 11, the total payout of Vested RSRs shall be determined
on a net basis after taking into account any shares otherwise deliverable with
respect to the award that the Company withholds to satisfy tax obligations
pursuant to Section 7.1. If Grantee is paid less than 50% of the total payout of
Vested RSRs (net of taxes) in shares, then all of the shares received will be
subject to the holding period requirements in this Section 11. Any shares of
Common Stock received in respect of shares that are covered by the holding
period requirements of this Section 11 (such as shares received in respect of a
stock split or stock dividend) shall be subject to the same holding period
requirements as the shares to which they relate.
12.
Definitions.

Whenever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:
“Board” means the Board of Directors of the Company.
“Cause” means the occurrence of either or both of the following:
(i)
The Grantee’s conviction for committing an act of fraud, embezzlement, theft, or
other act constituting a felony (other than traffic related offenses, as a
result of vicarious liability, or as a result of good faith actions as an
officer of the Company); or

(ii)
Willful misconduct by the Grantee that causes financial or reputational harm to
the Company. However, no act, or failure to act, on the Grantee’s part shall be
considered “willful” unless done, or omitted to be done, by the Grantee not in
good faith and without reasonable belief that his or her action or omission was
in the best interest of the Company.

“Change in Control” is used as defined in the Plan.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Committee” means the Company’s Compensation Committee or any successor
committee appointed by the Board to administer the Plan.
“Common Stock” means the Company’s common stock.
 
“Disability” means, with respect to a Grantee, that the Grantee: (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months; or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Grantee’s employer.
“Fair Market Value” is used as defined in the Plan; provided, however, the
Committee in determining such Fair Market Value for purposes of the award may
utilize such other exchange, market, or listing as it deems appropriate.
“Good Reason” means, without the Grantee’s express written consent, the
occurrence of any one or more of the following:
(i)
A material and substantial reduction in the nature or status of the Grantee’s
authorities or responsibilities (when such authorities and/or responsibilities
are viewed in the aggregate) from their level in effect on the day immediately
prior to the start of the Protected Period, other than (A) an inadvertent act
that is remedied by the Company promptly after receipt of notice thereof given
by the Grantee, and/or (B) changes in the nature or status of the Grantee’s
authorities or responsibilities that, in the aggregate, would generally be
viewed by a nationally-recognized executive placement firm as resulting in the
Grantee having not materially and substantially fewer authorities and
responsibilities (taking into consideration the Company’s industry) when
compared to the authorities and responsibilities applicable to the position held
by the Grantee immediately prior to the start of the Protected Period. The
Company may retain a nationally-recognized executive placement firm for purposes
of making the determination required by the preceding sentence and the written
opinion of the firm thus selected shall be conclusive as to this issue.

In addition, if the Grantee is a vice president, the Grantee’s loss of
vice-president status will constitute “Good Reason”; provided that the loss of
the title of “vice president” will not, in and of itself, constitute Good Reason
if the Grantee’s lack of a vice president title is generally consistent with the
manner in which the title of


6

--------------------------------------------------------------------------------




vice president is used within the Grantee’s business unit or if the loss of the
title is the result of a promotion to a higher level office. For the purposes of
the preceding sentence, the Grantee’s lack of a vice-president title will only
be considered generally consistent with the manner in which such title is used
if most persons in the business unit with authorities, duties, and
responsibilities comparable to those of the Grantee immediately prior to the
commencement of the Protected Period do not have the title of vice-president.
(ii)
A material reduction by the Company in the Grantee’s annualized rate of base
salary as in effect at the start of the Protected Period, or as the same shall
be increased from time to time.

(iii)
A material reduction in the aggregate value of the Grantee’s level of
participation in any of the Company’s short and/or long-term incentive
compensation plans (excluding stock-based incentive compensation plans),
employee benefit or retirement plans, or policies, practices, or arrangements in
which the Grantee participates immediately prior to the start of the Protected
Period; provided, however, that a reduction in the aggregate value shall not be
deemed to be “Good Reason” if the reduced value remains substantially consistent
with the average level of other employees who have positions commensurate with
the position held by the Grantee immediately prior to the start of the Protected
Period.

(iv)
A material reduction in the Grantee’s aggregate level of participation in the
Company’s stock-based incentive compensation plans from the level in effect
immediately prior to the start of the Protected Period; provided, however, that
a reduction in the aggregate level of participation shall not be deemed to be
“Good Reason” if the reduced level of participation remains substantially
consistent with the average level of participation of other employees who have
positions commensurate with the position held by the Grantee immediately prior
to the start of the Protected Period.

(v)
The Grantee is informed by the Company that his or her principal place of
employment for the Company will be relocated to a location that is greater than
fifty (50) miles away from the Grantee’s principal place of employment for the
Company at the start of the corresponding Protected Period; provided that, if
the Company communicates an intended effective date for

 
such relocation, in no event shall Good Reason exist pursuant to this clause (v)
more than ninety (90) days before such intended effective date.
The Grantee’s right to terminate employment for Good Reason shall not be
affected by the Grantee’s incapacity due to physical or mental illness. The
Grantee’s continued employment shall not constitute a consent to, or a waiver of
rights with respect to, any circumstances constituting Good Reason herein.
“Parent” is used as defined in the Plan.
“Plan” means the Northrop Grumman 2011 Long-Term Incentive Stock Plan, as it may
be amended form time to time.
The “Protected Period” corresponding to a Change in Control of the Company shall
be a period of time determined in accordance with the following:
(i)
If the Change in Control is triggered by a tender offer for shares of the
Company’s stock or by the offeror’s acquisition of shares pursuant to such a
tender offer, the Protected Period shall commence on the date of the initial
tender offer and shall continue through and including the date of the Change in
Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.

(ii)
If the Change in Control is triggered by a merger, consolidation, or
reorganization of the Company with or involving any other corporation, the
Protected Period shall commence on the date that serious and substantial
discussions first take place to effect the merger, consolidation, or
reorganization and shall continue through and including the date of the Change
in Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.

(iii)
In the case of any Change in Control not described in clause (i) or (ii) above,
the Protected Period shall commence on the date that is six (6) months prior to
the Change in Control and shall continue through and including the date of the
Change in Control.

“Successor” means the person acquiring a Grantee’s rights to a grant under the
Plan by will or by the laws of descent or distribution.




7